DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in an interview with Yen-Kai Hseu on 1-25-2021. 
The application has been amended as follows: 
See attachment entitled “Claim Amendments” for the amendments to the claims.                                                                                           Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Nakanishi et al. (US-2013/0,148,934, hereinafter Nakanishi) as instantly claimed is that while the prior art Nakanishi teaches that it is known in the art that one may slowly cool glass to reduce the fictive temperature of the glass constituting the fiber in order to reduce Rayleigh scattering in the optical fiber, thus achieving low loss, it does not show cooling the optical fiber, wherein the optical fiber is passed through a plurality of annealing furnaces while the optical fiber is cooled, nor does it teach that the cooling of the optical fiber includes precooling the optical fiber to obtain the temperature difference prior to delivering the optical fiber into the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagayama et al. (US-2006/0,101,861) teaches in the (Abstract) a an apparatus and method for making an optical fiber for drawing an optical fiber preform, the apparatus comprising several furnaces, such as a drawing furnaces, heating furnace. Noting, that the method employed of making an optical fiber whose transmission loss is reduced by lowering Rayleigh scattering intensity, ([0002]). However, the art does not teach cooling the optical fiber, wherein the optical fiber is passed through a plurality of annealing furnaces while the optical fiber is cooled nor that the cooling of the optical fiber includes precooling the optical fiber to obtain the temperature difference prior to delivering the optical fiber into the annealing furnace. 
Nagayama et al. (US-2002/0,044,753) teaches a in the (Abstract) the method taught allows for an optical fiber which can reduce the transmission loss caused by the Rayleigh scattering loss and the like as a whole, and a method of making the same can be obtained. ([0062]) notes that lowering the fictive temperature Tf within the optical fiber 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741